Citation Nr: 1017978	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include the hip, including as secondary to a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability, including as secondary to a left knee disability.

3.  Entitlement to an increased rating for left knee 
degenerative arthritis, evaluated as non-compensable prior to 
March 22, 2006; as 10 percent disabling from March 22, 2006, 
to November 12, 2007; and as 20 percent disabling from 
November 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
December 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from November 2006 and November 2007 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.  

In October 2009, the Veteran submitted additional written 
evidence to VA.  The appellant's brief (incorrectly styled as 
a post-remand brief) included a waiver of RO consideration 
(See page 2 of brief).  38 C.F.R. §§ 19.37, 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder contains VA treatment records and 
examination reports dated starting in 2006.  However, a 
November 2007 VA examiner refers to records dated before 
2006.  Because VA is on notice that there are VA records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records 
are relevant and must be obtained and associated with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the Veteran was afforded examinations for his service-
connected left knee disability in September 2006 and November 
2007, the United States Court of Appeals for Veterans Claims 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the current level of disability is at issue, a 
contemporaneous examination of the Veteran's left knee 
disability is necessary to accurately assess his disability 
picture.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the VA Healthcare System, 
specifically to include records prior 
to 2006.  All efforts to obtain these 
records must be documented in the 
claims folder.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

2.	Schedule the Veteran for an examination 
to determine the current level of 
severity of his left knee disability. 
The claims folder and a copy of this 
Remand must be made available to the 
examiner who should indicate on the 
examination report that (s)he has 
reviewed the folder in conjunction with 
the examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating knee disabilities.

3.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide him  and his 
representative with a Supplemental 
Statement of the Case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


